Citation Nr: 1643246	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  07-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for service connected bilateral hearing loss, rated as 40 percent disabling prior to February 20, 2013; and rated as 70 percent disabling effect to February 20, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant, J.M.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty service from August 1943 to March 1946, including service in the European Theater during World War II.  He died in March 2016.  The appellant is the Veteran's surviving spouse and has been substituted for the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

The Board issued a decision denying increased ratings for hearing loss in July 2013 and January 2015.  In March 2014 and February 2016, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.

The Board remanded the TDIU claim in January 2015.  

The Veteran was afforded an August 2012 hearing before the undersigned. A transcript of the hearing is associated with the claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 30, 2011 the Veteran's service-connected bilateral hearing loss disability was productive of level VI hearing acuity in the right ear and level VIII hearing acuity in the left ear.

2.  Effective September 30, 2011, the Veteran's service-connected bilateral hearing loss disability was productive of level VIII hearing acuity in the right ear and level IX hearing acuity in the left ear.

3.  Effective February 20, 2013, the Veteran's service-connected bilateral hearing loss disability is productive of level IX hearing acuity in the right ear and level X hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Prior to September 30, 2011, the criteria for entitlement to a rating in excess of 40 percent for the Veteran's service-connected bilateral hearing loss had not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Effective September 30, 2011 the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  

3.  Effective February 20, 2013, the criteria for entitlement to a rating in excess of 70 percent for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In February 2005 and June 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was never informed of how VA determines disability ratings and effective dates.  

The Veteran's hearing loss claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA audiologic examinations in July 2005, September 2011, February 2013, and July 2014.  These examinations, collectively, are fully adequate.  They include reviews of the claims file and audiologic examinations that fully address the rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claims were remanded for new examinations.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

In May 2014, the Board remanded the claim for increased ratings for hearing loss because the February 2013 VA examiner stated only that he has reviewed "prior audiology reports" without specifying what reports were viewed.  The Board remanded the claim for a new VA audiologic examination.  The examination took place in July 2014, and the examiner stated that she reviewed the Veterans Health Administration medical records (VA treatment records).  The Board finds that the RO has fully complied with the May 2014 remand instructions.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in July 2005.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
50
65
95
100
LEFT
50
65
80
110

The pure tone average was 78 decibels in the right ear and 76 decibels in the left ear.  Speech recognition scores were 68 percent in the right ear and 36 percent in the left ear.  Such examination findings translate to level VI hearing in the right ear and level IX hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 40 percent rating.
  
The Veteran underwent another VA examination in September 2011.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
80
100
105
LEFT
60
65
95
105

The pure tone average was 85 decibels in the right ear and 81 percent in the left ear.  Speech recognition scores were initially 56 percent in the right ear and 50 percent in the left ear.  A modified performance intensity function with a starting presentation level of 40dB SRT was obtained.  Using the Maryland CNC word list, the level of presentation with the best performance was 84 dB in the right ear and 84 dB in the left ear.  The speech recognition score, performed with the best performance was 60 percent in the right ear; and 62 percent in the left ear.  In affording the benefit of the doubt to the Veteran, and using the initial speech recognition scores, such examination findings translate to level VIII hearing in the right ear and level IX hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating.  Since the Veteran's hearing loss represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VIII hearing in the right ear and level VI hearing in the left ear.  Applying Table VII yields a higher rating of 50 percent rating.

The Veteran underwent another VA examination in February 2013.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
75
85
100
LEFT
55
80
90
105

The pure tone average was 79 decibels in the right ear and 83 percent in the left ear.  Speech recognition scores were 44 percent in the right ear; and 36 percent in the left ear.  Such examination findings translate to level IX hearing in the right ear and level X hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 70 percent rating.  Since the Veteran's hearing loss represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VII hearing in the right ear and level VII hearing in the left ear.  Table VIa does not reflect a higher level of hearing loss.    

The Veteran underwent another VA examination in July 2014.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
80
100
100
LEFT
60
70
95
105+

The pure tone average was 83.75 (84) decibels in the right ear and 82.5 (83) percent in the left ear.  Speech recognition scores were 56 percent in the right ear; and 44 percent in the left ear.  Such examination findings translate to level VIII hearing in the right ear and level IX hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating.  Since the Veteran's hearing loss represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level VIII hearing in the right ear and level VII hearing in the left ear.  Table VIa does not reflect a higher level of hearing loss.    

Analysis

The Veteran has been assigned a 40 percent rating prior to February 20, 2013.  This rating was based on the results of July 2005 and the September 2011 VA examinations.  The July 2005 examination showed puretone averages and speech recognition scores which equated to a 40 percent rating for bilateral hearing loss.  Consequently, a rating in excess of 40 percent is not warranted.

However, the September 2011 VA examination revealed puretone averages and speech recognition scores which equated to a 50 percent rating for bilateral hearing loss.  Consequently, a rating of 50 percent, but no higher, is warranted effective September 30, 2011.  This is the first date on which an increase in the severity of the disability is factually ascertainable.  

Effective February 20, 2013 a 70 percent rating has been assigned.  This rating was based on the results of February 2013 VA and July 2014 VA examinations.  The February 2013 examination yielded findings more favorable to the Veteran's claim.  It showed puretone averages and speech recognition scores that translated to level IX hearing in the right ear and level X hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 70 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were shown, but applying the findings to Table VIa did not yield higher levels of hearing loss.  Based on these audiological test results, a rating in excess of 70 percent is not warranted.  

The Board acknowledges the contentions regarding the impact of the hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 40 percent prior to September 30, 2011; in excess of 50 percent prior to February 20, 2013; and in excess of 70 percent effective February 20, 2013.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

In his lifetime, the Veteran objected to the fact that the 70 percent rating is effective February 20, 2013 (the date of the VA examination).  He argued that the VA examination was not the first indication of an increased level of disability.  Rather, it was confirmation of his continuous complaints to that effect.  The Board recognizes that the Veteran had argued for an increased rating as early as his October 2005 notice of disagreement.  However, an increased level of disability was not factually ascertainable at that time.  To the contrary, audiologic examinations as late as September 2011 reflected hearing loss disability that equates to a 50 percent rating.  Outpatient treatment records subsequent to the September 2011 VA examination reflect continued treatment for hearing loss, including modifications and adjustments to the Veteran's hearing aids.  They do not include evidence that the Veteran's disability warranted a 70 percent rating.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

In this case, the Veteran's claim for an increased rating dates back as early as his October 2005 notice of disagreement; however, an increase in the level of disability was not factually ascertainable until February 20, 2013.


ORDER

Prior to September 30, 2011, an increased rating for bilateral hearing loss is not warranted.  To this extent, the appeal is denied. 

Effective September 30, 2011 to February 20, 2013, a rating of 50 percent, but no higher, is granted for bilateral hearing loss.   

Effective February 20, 2013, an increased rating for bilateral hearing loss is not warranted.  To this extent, the appeal is denied.


REMAND

Hearing loss

The United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2015 denial of the Veteran's increased rating claim.  The Court's decision was pursuant to a Joint Motion for Remand (JMR).  The parties to the JMR found that the Board failed to adequately explain why extraschedular consideration was not warranted.  In particular, the parties to the JMR noted that the Veteran is service connected for bilateral hearing loss, chronic low back pain, tinnitus, cold injuries of the bilateral lower extremities, a shrapnel wound of the left forearm with retained fragments, and a right knee disability.  They found that the Board did not consider or discuss the collective impact, if any, of his service connected disabilities in reaching this determination.  

The Board finds the Veteran has provided sufficient evidence to warrant referral of his increased rating claim to the Director of Compensation and Pension Service for extraschedular consideration.

TDIU

The Board remanded this claim in January 2015 so that the RO could update records into the claims file and so that the Veteran could undergo a VA examination to determine whether the Veteran's service connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The RO has not readjudicated the claim since the January 2015 Remand.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make sure that the VA records are updated and in the claims folder.   Then, arrange for a VA examiner to review the file and describe, for each service-connected disability (hearing loss/tinnitus, low back pain, cold injuries of both legs, and a shrapnel wound of the left forearm), the impairments that would likely have been expected in a work setting as a result, taking into account the Veteran's past work and educational background.

2.  Refer the claim for an initial compensable rating for bilateral hearing loss to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b).
 
3.  Following the above development, review the claims file and readjudicate the Veteran's claims of entitlement to extraschedular ratings for bilateral hearing loss, and entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


